UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                         _______________________

                               No. 95-40841
                             Summary Calendar
                         _______________________


CASEY DEAN CORTHRON,

                                                      Plaintiff-Appellant,

                                   versus

STEVE RILEY, Detective,
McKinney Police Department;
COLLIN COUNTY, TX,

                                                     Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:94-CV-223
_________________________________________________________________

                                June 12 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

            Casey   Dean    Corthron    appeals    the    district    court’s

dismissal under 28 U.S.C. § 1915(d) of his civil rights action.

Corthron contends that the district court abused its discretion by

dismissing with prejudice his denial-of-access-to-the-courts claims

related to the prosecution of his criminal case and by dismissing


     *
        Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
his   other    denial-of-access        claims    on   statute   of   limitations

grounds. He also contends that he was denied appointed counsel and

that the district court should not have dismissed his claim for

confiscation of his wallet.        Corthron asserts, for the first time

on appeal, that he was not allowed to appear in court.

              Corthron’s denial-of-access-to-the-court claims related

to the improper prosecution of his criminal case were properly

dismissed by the district court because his 42 U.S.C. § 1983 cause

of    action    does    not   accrue     until    his   conviction      has   been

invalidated.      Stephenson v. Reno, 28 F.3d 26, 27-28 (5th Cir.

1994). Further as he had court-appointed counsel at the time, this

satisfied his right of access to the courts to defend himself.

DeGrate v. Godwin, #95-30983 (5th Cir. 1996), citing United States

v. Chatman, 584 F.2d 1358, 1360 (4th Cir. 1978) (obligation to

provide access to the courts was satisfied by offering defendant

the assistance of counsel).

              This court may affirm, on other grounds, the district

court’s dismissal of Corthron’s other denial-of-access claims. See

Bickford v. International Speedway Corp., 654 F.2d 1028, 1031 (5th

Cir. 1981). After being given several opportunities to expand upon

them, Corthron still alleges only conclusional denial-of-access

allegations that do not sufficiently demonstrate legal prejudice.

See Henthorn v. Swinson, 955 F.2d 351, 354 (5th Cir.), cert.

denied,   504 U.S. 988   (1992)     (denial-of-access      claim    requires

showing of legal prejudice); Jacquez v. Procunier, 801 F.2d 789,

                                         2
793 (5th Cir. 1986) (even pro se plaintiff must plead specific

facts to support his conclusions).        Texas’s tort of conversion

provides   an   adequate   post-deprivation    remedy   for   the   alleged

confiscation of a prisoner’s property.        Murphy v. Collins, 26 F.3d
541, 53 (5th Cir. 1994).      Corthron’s claim that he was unable to

appear in court does not allege a clear or obvious error that

affects his substantial rights.        United States v. Calverley, 37
F.3d 160, 162-64 (5th Cir. 1994) (en banc), cert. denied, 115 S. Ct.
1266 (1995).

           Corthron has had one prior appeal to this court dismissed

as frivolous.     See Corthron v. Liles, #95-20268 )Oct. 17, 1995)

(unpublished). He is now warned that any further frivolous appeals

or other pleadings to this court will incur sanctions.

           AFFIRMED.




                                   3